NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM L. SABATINI, R.N., CRNA,                No. 18-55482

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01597-AJB-JLB

 v.
                                                MEMORANDUM*
ALEX M. AZAR II, Secretary of the United
States Department of Health and Human
Services,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      William L. Sabatini appeals pro se from the district court’s judgment

dismissing as time-barred his Privacy Act action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Orr v. Bank of Am., NT & SA, 285 F.3d 764,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
779-80 (9th Cir. 2002). We affirm.

      The district court properly dismissed as time-barred Sabatini’s action

because Sabatini knew or should have known about his claim more than two years

before commencing this action. See Rose v. United States, 905 F.2d 1257, 1259

(9th Cir. 1990) (“The Privacy Act provides a two year statute of limitation, 5

U.S.C. § 552a(g)(5), which commences when the person knows or has reason to

know of the alleged violation.”).

      AFFIRMED.




                                         2                                     18-55482